COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00104-CR


EX PARTE
LISA NAE BRUMLEY




                                     ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 187,420-C

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Lisa Nae Brumley filed a notice of appeal from the trial court’s

February 2018 denial of the pretrial bond reduction she sought in an application

for writ of habeas corpus. Pending this court’s receipt of a written order denying

that relief, this court instead received a copy of the trial court’s March 29,

2018 judgment convicting Appellant of burglary of a building, sentencing her to

six months’ confinement in a state jail facility, and awarding her 174 days’ credit

      1
       See Tex. R. App. P. 47.4.
for time served in jail.   Because Appellant is no longer subject to pretrial

confinement, we dismiss this appeal as moot. See Ex parte Tucker, 3 S.W.3d
576, 576 (Tex. Crim. App. 1999); Martinez v. State, 826 S.W.2d 620, 620 (Tex.

Crim. App. 1992); Ex parte Foster, No. 02-11-00075-CR, 2012 WL 42934, at

*1 (Tex. App.—Fort Worth Jan. 5, 2012, no pet.) (mem. op., not designated for

publication); Ex parte Krick, No. 02-10-00408-CR, 2011 WL 1901990, at *1 (Tex.

App.—Fort Worth May 19, 2011, no pet.) (mem. op., not designated for

publication).



                                                PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 3, 2018




                                      2